DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 7-19, 21 and 23 of U.S. Patent No. 10,627,618. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 10,627,618 a method of reducing the beam quality degradation of a multi-emitter diode bar within a light emitting diode laser system, comprising: profiling an offset profile of each of a plurality of diode emitters within a multi- emitter diode bar; determining a correlating lens profile which would direct any light emitted from each of the plurality of diode emitters into a desired output profile; providing a planar lens; providing a substrate; and adhering the planar lens to an adhesion surface of the substrate in a manner that causes the planar lens to deform to match the correlating lens profile.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/13/2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bittner (US Patent Publication Number 2006/0114572 A1).
With regards to claim 18, Bittner discloses a diode laser assembly (See Figure 2 and 5) comprising: a multi-emitter diode bar (200) having a longitudinal plane, wherein an array of emitters are placed along the longitudinal plane within a common plane threshold  wherein the multi-emitter diode bar has an offset profile which describes how far each emitter is located from the longitudinal plane; a deformed lens (202), the lens having a correlating lens profile shape configured to receive light emitted from the array of emitters and shaped so as to reduce the beam quality degradation of the offset profile (.para. [0035], [0036]); and a substrate having an adhesion surface abutting the deformed lens and being configured to maintain the shape of the deformed lens (202).


Claim Rejections - 35 USC § 103
Claims 1-3, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US Patent Publication Number 2006/0114572 A1) in view of Begon (US Patent Publication Number 2008/0314499 A1). 
With regards to independent claim 1, Bittner teaches a method of reducing the beam quality degradation (Figure 5) of a multi-emitter diode bar (201) within a light emitting diode laser system, comprising: profiling an offset profile of each of a plurality of diode emitters within a multi-emitter diode bar (.para. [0035] lines 1-3); determining a correlating lens profile which would direct any light emitted from each of the plurality of diode emitters into a desired output profile; providing a planar lens (102/202); providing a substrate (.100/200); Bittner fails to teach adhering the planar lens to an adhesion surface of the substrate in a manner that causes the planar lens to deform to match the correlating lens profile. In a related endeavor, Begon teaches an optical system comprising a planar lens (20), providing a substrate (3) adhering the planar lens to an adhesion surface of the substrate in a manner that causes the planar lens to deform to match the correlating lens profile (.para. [0102] lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner, with the deforming the planar lens, as taught by Begon, for the purpose of   conforming the flat flexible film onto an optical lens regardless of the nature of the film (.para. [0003] lines 5-7).
With regards to claim 2, as referenced above, Bittner further teaches wherein the planar lens is adhered to the substrate using an adhesive material (.para. [0019] lines 3-5).
With regards to claim 3, as referenced above, Bittner further teaches providing a plurality of adhesive materials each having a different coefficient of contraction during a curing process1 (.para. [0066] lines 1-5), placing an amount of at least two different adhesive materials each having a different coefficient of contraction between the substrate and the planar lens; (.para. [0066] lines 3-7),  and curing the amount of the at least two different adhesive materials such that the planar lens is adhered to and pulled toward the substrate by the contracting adhesive materials during curing so as to deform the lens into the correlating lens profile (.para. [0066] lines 4-7).
With regards to claim 6, as referenced above, Bittner further teaches wherein the planar lens is adhered to the substrate using an adhesive material (.para. [0019] lines 3-5).
With regards to claim 7, as referenced above, Bittner fails to teach providing a layer of epoxy on the adhesion surface; non-uniformly curing the layer of epoxy thereby causing the planar lens to deform according to the correlating lens profile. In a related endeavor, Begon further teaches teach providing a layer of epoxy on the adhesion surface non-uniformly curing the layer of epoxy thereby causing the planar lens to deform according to the correlating lens profile (.para. [0085] lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner and Begon, with the deforming the planar lens, as taught by Begon, for the purpose of conforming the flat flexible film onto an optical lens regardless of the nature of the film (.para. [0003] lines 5-7).
With regards to claim 9, as referenced above, Bittner further teaches wherein the desired output profile is causing the emission beams of the diode bar to be parallel with each other (.para. [0027] lines 1-2).
With regards to claim 10, as referenced above, Bittner further teaches wherein the desired output profile is causing the emission beams of the diode bar to be in a non-parallel configuration (See Figure 8).

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US Patent Publication Number 2006/0114572 A1) in view of Begon (US Patent Publication Number 2008/0314499 A1) as applied to claim 1 above, and further in view of Blanding (US Patent Number 6,166,759).
With regards to claim 4, as referenced above, Bittner in view of Begon fails to teach wherein the adhesion surface on the substrate is contoured. In a related endeavor, Blanding teaches a laser system comprising an array of emitters (See Figure 2 and 5) comprising a contoured substrate (212) for adhesion of a lens (210) to correct for deviations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner and Begon, with the contoured substrate, as taught by Blanding, for the purpose of reducing light losses and provide a maximum depth of focus (Colum 6, lines 30-31).
With regards to claim 5, as referenced above, Bittner and Begon fail to teach providing one or more mesas on the adhesion surface of the substrate, the one or more mesas providing support to the lens in order to match the lens’ shape with the correlating lens profile. In a related endeavor, Blanding further teach (see Figure5 and 6A) providing one or more mesas (214 and 216) on the adhesion surface of the substrate, the one or more mesas providing support to the lens in order to match the lens’ shape with the correlating lens profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner and Begon, with the contoured substrate, as taught by Blanding, for the purpose of reducing light losses and provide a maximum depth of focus (Colum 6, lines 30-31).
With regards to claim 8, as referenced above, Bittner and Begon fail to teach providing a plurality of mesas, at least one mesa varying in height or width from at least one other mesa.  In a related endeavor, Blanding further teaches providing a plurality of mesas (214 and 216), at least one mesa varying in height or width from at least one other mesa2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner and Begon, with the contoured substrate, as taught by Blanding, for the purpose of reducing light losses and provide a maximum depth of focus (Colum 6, lines 30-31).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US Patent Publication Number 2006/0114572 A1) in view of Roberts (US Patent Publication Number 2012/0320587 A1).
With regards to claim 11, although Bittner discloses a method of reducing the beam quality degradation of a multi-emitter diode bar (200), comprising: providing a multi-emitter diode bar (100),each multi-emitter diode bar having a plurality of diode emitters ; measuring an offset profile of each of the plurality of diode emitters within each multi-emitter diode bar (.para. [0069] lines 5-7and (.para. [0035] lines 1-3) determining a set of profile markers for each multi-emitter diode bar (.para. [0069] lines 1-5); In a related endeavor, Roberts teaches sorting each of the multi-emitter diode bars into a plurality of diode bar bins (.para.[0072] lines 1-3), each diode bar bin containing multi-emitter diode bars having profile markers within a common similarity threshold (.para. [0072]) providing a plurality of lenses (28, 30), each lens having a lens profile; and pairing each lens from the plurality of lenses to a corresponding diode bar bin, wherein each paired lens has a lens profile designed to redirect light emitted from diode bars having offset profiles of each corresponding bin into a desired output profile (.para. [0073] lines 8-10; .para. [0074] lines 1-4) and Figure 10),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner with the diode bar bins, as taught by Roberts for the purpose of achieving simultaneously high uniformity within an assembly (.para. [0072] lines 17-19).
With regards to claim 12, as referenced above, Bittner further teaches providing a plurality of adhesive materials each having a different coefficient of contraction during a curing process (.para. [0066] lines 1-5), placing an amount of at least two different adhesive materials each having a different coefficient of contraction between the substrate and the planar lens; (.para. [0066] lines 3-7), and curing the amount of the at least two different adhesive materials such that the planar lens is adhered to and pulled toward the substrate by the contracting adhesive materials during curing so as to deform the lens into the correlating lens profile (.para. [0066] lines 4-7).
With regards to claim 15, as referenced above, Bittner further teaches wherein the each lens is formed by adhering each lens to a corresponding substrate using an epoxy material (.para. [0066] lines 4-7).

Claims13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US Patent Publication Number 2006/0114572 A1) in view of Roberts (US Patent Publication Number 2012/0320587 A1) as applied to claim 11 above, and further in view of Blanding (US Patent Number 6,166,759).
With regards to claim 13, as referenced above, Bittner and Roberts fails to teach wherein the adhesion surface on the substrate is contoured. In a related endeavor, Blanding teaches a laser system comprising an array of emitters (See Figure 2 and 5) wherein each of the plurality of lenses is formed using a forming step, the forming step of each lens comprising: providing a contoured adhesion surface on a substrate (212) for each lens (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner and Roberts, with the contoured substrate, as taught by Blanding, for the purpose of reducing light losses and provide a maximum depth of focus (Colum 6, lines 30-31).
With regards to claim 14, as referenced above, Bittner and Roberts fail to teach providing one or more mesas on the adhesion surface of the substrate, the one or more mesas providing support to the lens in order to match the lens’ shape with the correlating lens profile. In a related endeavor, Blanding further teach wherein the contoured adhesion surface on the substrate for each lens includes one or more mesas, (See Figure 5 and 6A) the one or more mesas (214 and 216) providing support to the lens in order to maintain the lens shape in a correlating lens profile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner and Roberts, with the contoured substrate, as taught by Blanding, for the purpose of reducing light losses and provide a maximum depth of focus (Colum 6, lines 30-31).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US Patent Publication Number 2006/0114572 A1) in view of Roberts (US Patent Publication Number 2012/0320587 A1) as applied to claim 11 above, and further in view of Begon (US Patent Publication Number 2008/0314499 A1).
With regards to claim 16, as referenced above, Bittner and Robert fails to teach providing a layer of epoxy on the adhesion surface; non-uniformly curing the layer of epoxy thereby causing the planar lens to deform according to the correlating lens profile. In a related endeavor, Begon further teaches teach providing a layer of epoxy on the adhesion surface non-uniformly curing the layer of epoxy thereby causing the planar lens to deform according to the correlating lens profile (.para. [0085] lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner and Robert, with the deforming the planar lens, as taught by Begon, for the purpose of conforming the flat flexible film onto an optical lens regardless of the nature of the film (.para. [0003] lines 5-7).
With regards to claim 17, as referenced above, Bittner and Robert fail to teach providing a plurality of mesas, at least one mesa varying in height or width from at least one other mesa.  In a related endeavor, Blanding further teaches providing a plurality of mesas (214 and 216), at least one mesa varying in height or width from at least one other mesa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner and Robert, with the deforming the planar lens, as taught by Begon, for the purpose of conforming the flat flexible film onto an optical lens regardless of the nature of the film (.para. [0003] lines 5-7).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US Patent Publication Number 2006/0114572 A1, as applied to claim 18 above, and further in view of Blanding (US Patent Number 6,166,759).
With regards to claim 19, as referenced above, Bittner fail to teach providing one or more mesas on the adhesion surface of the substrate, the one or more mesas providing support to the lens in order to match the lens’ shape. In a related endeavor, Blanding further teach (see Figure 5 and 6A ) providing one or more mesas (214 and 216) on the adhesion surface of the substrate, the one or more mesas providing support to the lens in order to match the lens’ shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner, with the contoured substrate, as taught by Blanding, for the purpose of reducing light losses and provide a maximum depth of focus (Colum 6, lines 30-31).
With regards to claim 20, as referenced above, Bittner further teaches one or more adhesive materials used to adhere the deformed lens to the adhesion surface of the substrate (.para [0019]).
With regards to claim 21, as referenced above, Bittner teaches wherein at least two adhesive materials are used to adhere the deformed lens to the adhesion surface of the substrate and wherein at least one adhesive material has a different coefficient of retraction than at least one other adhesive material. (.para. [0066] lines 1-5).
With regards to claim 22,  as referenced above, Bittner further teaches wherein at least two adhesive materials are used to adhere the deformed lens to the contoured adhesion surface of the substrate and at least one adhesive material has a different coefficient of retraction than at least one other adhesive material  (See Figure 5), one or more adhesive materials used to adhere the deformed lens to the contoured adhesion surface of the substrate;  wherein at least two adhesive materials are used to adhere the deformed lens to the contoured adhesion surface of the substrate and at least one adhesive material has a different coefficient of retraction than at least one other adhesive material (.para. [0066] lines 1-5).  Bittner fails to teach one or more mesas. In a related endeavor, Blanding teaches (See Figure 5a and 6A) one or more mesas (214) provided on the contoured adhesion surface, the one or more mesas providing support to the lens in order to maintain the lens in the correlating lens shape; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided light emitting diode laser system, as taught by Bittner, with the contoured substrate, as taught by Blanding, for the purpose of reducing light losses and provide a maximum depth of focus (Colum 6, lines 30-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOURNEY SUMLAR/
Examiner, Art Unit 2872

02 June 2022


.
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bittner teaches the glue could be a UV curing or thermally activated adhesive in which both have a different coefficient of contraction. 
        2 Blanding teaches that screws 224-230 can change the height of the mesas 214 and 216.